Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.

Status of the Claims
Claims 1, 2, 5-8, 10-13, and 15-24 are all the claims pending in the application. 
Claims 1, 2, 11, 12, 20, 21, and 22 are amended.
Claim 3 is cancelled.
Claims 1, 2, 5-8, 10-13, and 15-24 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed April 4, 2022.

Response to Arguments
Regarding the claim objection, the objection is withdrawn in light of the amendments to the claims.

Regarding the 112(b), the rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, the rejections are withdrawn at least because Examiner finds the additional elements of the claims integrate the abstract idea into a practical application.  That is, under Step 2A Prong 1, Examiner finds the claims recite an abstract idea (i.e. recruiting or hiring).  Under Step 2A Prong 2, Examiner finds the additional elements of displaying a ranking and weight adjustment element in a user interface, processing the change by a common back end, and displaying the second ranking with the weight adjustment element provides a specific manner of displaying ranked job applicants that reflects significantly more than the abstract idea.  Accordingly the rejections are withdrawn.

Regarding the 103 rejections, the rejections are withdrawn in light of the amendments to the claims.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities: 
First, the claims recite the term "and" twice between the various claim limitations but should only recite the term once.  That is, the claims should be amended to delete the first "and" (emphasized): "…performing, by the common back end, a secondary sorting of the candidates based on engagement of the candidates with an application to generate a ranked candidate list; [[and]] providing, by the common back end, in real-time to the first application…"  
Second, the claims are objected to because the claims recite the term "second portion of the recruiter GUI" a second time without referring to it as "the".  The claims should be amended to recite (emphasized): "… and providing, by the common back end, a second ordered list of two or more candidates based on the change in the ranked candidate list, to the recruiter device to render on the first portion of the recruiter GUI and replace the first ordered list while the at least one weight adjustment element is rendered on [[a]] the second portion of the recruiter GUI. "
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is rejected as indefinite because claim 24 recite the claim element "the sub list" but claim 1 introduces a first and second sub list.  As such, claim 24 is not clear because it is not clear which sub list claim 24 is referring to or if claim 24 is referring to both or either sub list.  For the purposes of analyzing the claim set, Examiner is interpreting the limitation as referring to either sub list.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11-13, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardtke et al, US Pub. No. 2014/0122355, herein referred to as "Hardtke", further in view of Merhav et al, US Pub. No. 2017/0371957, herein referred to as "Merhav", further in view of Buhrmann et al, US Pub. No. 2016/0232160, herein referred to as "Buhrmann".
Regarding claim 1, Hardtke teaches:
A non-transitory computer-readable storage medium carrying program instructions thereon, the instructions when executed by one or more processors cause the one or more processors to perform operations comprising (memory with instructions, ¶¶[0027]-[0028], [0037]):
receiving, by a common back end, a list of candidates to be considered for a particular job, wherein each candidate is associated with respective work experiences (receives candidate resumes, ¶[0039] and Fig. 2; see also e.g. ¶[0024] an Fig. 1 showing system and network connection); 
a second application on a candidate client device to render on a candidate graphical user interface (GUI) of the candidate client device (multiple devices with software communicating, e.g. over a network, ¶¶[0024], [0028] and Fig. 1; see also ¶¶[0024], [0033] discussing user interface)
and at least one weight adjustment element associated with respective job-agnostic attributes, to render on a recruiter graphical user interface (GUI) of the recruiter device  (GUI) of the recruiter device (Toolkit allows user to adjust weightings, ¶[0032]; see also ¶¶[0024], [0033] discussing user interface); 
receiving, by the common back end, a recruiter-selected job type from the first sub list of job types, wherein the recruiter-selected job type is relevant to a first industry (employer uploads job opening, ¶[0041] and Fig. 2);
performing, by the common back end, a primary sorting of the candidates based, at least in part, on determining that the one or more skills of the indirect work experience match the respective job-agnostic attribute of the recruiter-selected job type (scores candidates' resumes, e.g. ¶¶[0052]-[0053], [0106] and Fig. 3; see also ¶[0064] discussing removing resumes with scores below a threshold); 
performing, by the common back end, a secondary sorting of the candidates based on engagement of the candidates with an application to generate a ranked candidate list (filters out candidates who have not logged on the system within a set period of time, ¶[0056]; see also e.g. ¶¶[0052]-[0053], [0106] and Fig. 3 discussing scoring candidates). 
However Hardtke does not teach but Merhav does teach:
accessing, by the common back end, a stored taxonomy (searches various taxonomies, e.g. ¶¶[0020], [0051])
including a plurality of job types describing tasks associated with respective jobs, job-agnostic attributes, and a weighted mapping of the plurality of job types with the respective job-agnostic attributes (taxonomy includes titles and roles and scores various aspects of the taxonomy, ¶¶[0044]-[0046]; see also ¶¶[0038]-[0039] discussing seniority taxonomy and ¶[0040] discussing specialty field taxonomy);
providing, by the common back end, to a first application of a recruiter device, a first sub list of job types from the plurality of job types of the stored taxonomy (allows client to select which standardized titles they want to use, ¶[0029]; see also ¶[0012] discussing client device)
determining, by the common back end, that a candidate-selected work experience from the second sub list of job types, is an indirect work experience relative to the recruiter-selected job type and associated with one or more skills that match a respective job-agnostic attribute mapped with the recruiter-selected-job type (infers roles based on available information, ¶[0034] and taxonomy, ¶¶[0052], [0054]; see also ¶¶[0024], [0040] discussing different titles with similar roles),
That is, Hardtke teaches matching candidates with jobs based on qualifications.  Merhav teaches identifying similar job titles and roles based on taxonomies.  Thus, the combination of Hardtke and Merhav teaches matching candidates with jobs based on differing title and roles.
Further, it would have been obvious at the time of filing to combine the recruiting system of Hardtke with the identifying similar job titles and roles based on taxonomies of Merhav because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized different people will use different titles for similar jobs and roles, see e.g. ¶[0024] of Merhav, and accordingly would have modified the teachings of Hardtke to account for similar candidates with differing job titles, e.g. as taught by Merhav.
However the combination of Hardtke and Merhav do not teach but Buhrmann does teach:
providing a second sub list of job types of the plurality of job types of the stored taxonomy from which a first candidate selects a work experience (allows job seeker to explore job titles they might qualify for within a particular career field, thus allowing them to identify potentially new alternative career paths, ¶[0083]);
and providing, by the common back end, in real-time to the first application, a first ordered list of  two or more of the candidates based on the ranked candidate list to render on a first portion of the recruiter GUI while the at least one weight adjustment element is rendered on a second portion of the recruiter GUI (Fig. 15 shows a dashboard with a list of candidates and user-adjustable selection criteria category-weighting adjustor; see also ¶0112] discussing Fig. 15), 
processing, by the common back end, a change in one or more weight adjustment elements of the at least one weight adjustment element received from the recruiter device, resulting in a change in the ranked candidate list (allows reranking based on readjustment of the weighting value, ¶[0112]); 
and providing, by the common back end, a second ordered list of two or more candidates based on the change in the ranked candidate list, to the recruiter device to render on the first portion of the recruiter GUI and replace the first ordered list while the at least one weight adjustment element is rendered on a second portion of the recruiter GUI (upon re-ranking, the candidate listing and their respective qualified, pending, and eliminated status are reviewed in the job position dashboard, ¶[0112]).  
Further, it would have been obvious at the time of filing to combine the recruiting system of Hardtke and Merhav with the adjustable weighting user interface of Buhrmann because Hardtke explicitly suggests it, see MPEP 2143.I.G.  That is, Hardtke contemplates a tool for adjusting weightings, ¶[0032].  One of ordinary skill would have recognized adjusting weightings would likely result in a change of rankings and a need to updated the ranked results, e.g. as taught by Buhrmann.
Regarding claim 2, the combination of Hardtke, Merhav, and Buhrmann teaches all the limitations of claim 1 and Hardtke further teaches
receiving a recruiter-defined desired number of years of experience for the particular job (job specifies the number of years of relevant experience that are required, Tbl. 1E , feature named "expmatchfeature"); 
computing a score for each candidate based on the respective work experiences (generates a value of 0 or 1 for this feature, Tbl. 1E, feature named "expmatchfeature"); 
determining a proficiency level in a particular skill for the first candidate using a time of experience in the particular skill of the first candidate (generates a value of 0 or 1 for this feature, with 1 being qualified and 0 being not qualified , Tbl. 1E, feature named "expmatchfeature"), 
wherein a gain in the proficiency level for the first candidate as compared to a second candidate having less time of experience than the first candidate, decreases as the time of experience of the first candidate increases (the expmatchfeature of Hardtke teaches this limitation because the candidates gain a proficiency level at first, when they become qualified and get a value of 1, but do not gain any higher levels of proficiency as they gain more years of experience, Tbl. 1E, feature named "expmatchfeature".  Thus Hardtke teaches a decreasing gain in proficiency level as the experience increases).  

Regarding claim 21, the combination of Hardtke, Merhav, and Buhrmann teaches all the limitations of claim 1 and Hardtke further teaches:
ranking the candidates based, at least in part, on the primary sorting and the secondary sorting, by a machine learning model to output the ranked candidate list (compares candidates with job openings using machine learning, ¶[0105]).  
Regarding claim 22, the combination of Hardtke, Merhav, and Buhrmann teaches all the limitations of claim 21 and Hardtke further teaches:
receiving recruiter-selected one or more candidates from the list of candidates for the recruiter-selected job type and recruiter-rejected one or more candidates from the list of candidates for the recruiter-selected job type; providing the recruiter-selected one or more candidates to the machine learning model to generate the ranked candidate list, as feedback for training of the machine learning model (uses candidates that were hired as explicit feedback, ¶¶[0117], [0133]); 
and altering weights associated with job-agnostic attributes of the recruiter-selected job type based on the feedback based on the feedback (uses explicit feedback to determine weights, ¶[0148]).  
Regarding claim 23, the combination of Hardtke, Merhav, and Buhrmann teaches all the limitations of claim 1 and Hardtke further teaches:
wherein providing in real-time, information regarding one or more of the candidates comprises enabling a user interface to display the one or more candidates (notifies employer of selected candidates, ¶[0064]; see also ¶[0024] discussing user interface).   
Regarding claim 24, the combination of Hardtke, Merhav, and Buhrmann teaches all the limitations of claim 1 and Hardtke further teaches:
wherein the common back end withholds information describing the job-agnostic attributes mapped to the respective job types of the sub list from the candidate client device (only presents possible job openings to candidate for which that candidate is suitable, ¶[0068]).   

Regarding claims 11, 12 and 20, claims 11, 12 and 20 recite similar limitations as claims 1 and 2 and accordingly are rejected for similar reasons as claims 1-3.

Regarding claim 13, the combination of Hardtke, Merhav, and Buhrmann teaches all the limitations of claim 12 and Hardtke further teaches:
wherein the respective work experiences further include direct work experience which directly matches the recruiter-selected-job type (scores candidates' resumes, e.g. ¶¶[0052]-[0053], [0106] and Fig. 3; see also ¶[0064] discussing removing resumes with scores below a threshold).  

Claims 5, 7, 8, 10, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardtke, Merhav, and Buhrmann, further in view of Aggarwal, US Pub. No. 2017/0344953, herein referred to as "Aggarwal".
Regarding claim 5, the combination of Hardtke, Merhav and Buhrmann teaches all the limitations of claim 1 and Hardtke further teaches: 
wherein performing the secondary sorting comprises: sorting candidates based on a level of activity of the candidates in the application within a time period (filters out candidates who have not logged on the system within a set period of time (e.g. 30 days), ¶[0056]) 
a number of jobs indicated as preferred by the candidates (resumes include tag indicating preferred job type, ¶[0054]).
However the combination of Hardtke, Merhav, and Buhrmann does not teach but Aggarwal does teach:
wherein the level of activity includes: their level of responsiveness of the candidates to requests in the application (calculates a reliability rating of a user based on their responsiveness to communications, ¶¶[0235]-[0237]), 
and how often they show up to appointments that have been scheduled within the application (calculates a reliability rating of a user based on their attendance at events, ¶¶[0235]-[0237]; see also e.g. ¶¶[0005], [0072], [0095] discussing system scheduling events).
Further, it would have been obvious at the time of filing to combine the recruiting system of Hardtke, Merhav and Buhrmann with the reliability rating of Aggarwal because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that employers would likely prefer to interview and hire reliable candidates, and as such would have been motivated to filter out unreliable candidates, e.g. using the reliability rating of Aggarwal.
Regarding claim 7, the combination of Hardtke, Merhav, Buhrmann and Aggarwal teaches all the limitations of claim 5 and Hardtke further teaches:
wherein the time period is a default value defined by the application (time periods are 30 days, 90 days, 180 days, or 1 year).  
Regarding claim 8, the combination of Hardtke, Merhav, Buhrmann and Aggarwal teaches all the limitations of claim 5 and Hardtke further teaches:
wherein the requests include notifications generated by the application (sends notifications of selected resumes to employers, ¶[0064] and notifications of selected jobs to candidates, ¶[0066]).  
Regarding claim 10, the combination of Hardtke, Merhav, Buhrmann and Aggarwal teaches all the limitations of claim 5 and Merhav further teaches:
wherein the requests are for scheduling an interview (employers set up interview schedules and applicants receive interview requests, ¶¶[0045]-[0046]).  
Further, it would have been obvious at the time of filing to combine the recruiting system of Hardtke with the interview scheduling system of Merhav because Hardtke suggests it, see MPEP 2143.I.G.  That is, Hardtke teaches a system for matching applicants with employers so that the employers can easily decide which applicants they would like to interview, e.g. ¶[0070].  One of ordinary skill would have recognized that after the employers have selected applicants they would like to interview, the employers would need to organize the interviews, e.g. using the system taught by Merhav.

Regarding claim 15, the combination of Hardtke, Merhav, and Buhrmann teaches all the limitations of claim 11 and Hardtke further teaches: 
wherein performing the secondary sorting comprises: sorting candidates based on a level of activity of the candidates in the application within a time period (filters out candidates who have not logged on the system within a set period of time (e.g. 30 days), ¶[0056]) 
a number of jobs indicated as preferred by the candidates (resumes include tag indicating preferred job type, ¶[0054]).
However the combination of Hardtke, Merhav, and Buhrmann does not teach but Aggarwal does teach:
wherein the level of activity includes: their level of responsiveness of the candidates to requests in the application (calculates a reliability rating of a user based on their responsiveness to communications, ¶¶[0235]-[0237]), 
and how often they show up to appointments that have been scheduled within the application (calculates a reliability rating of a user based on their attendance at events, ¶¶[0235]-[0237]; see also e.g. ¶¶[0005], [0072], [0095] discussing system scheduling events).
Further, it would have been obvious at the time of filing to combine the recruiting system of Hardtke, Merhav, and Buhrmann with the reliability rating of Aggarwal because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that employers would likely prefer to interview and hire reliable candidates, and as such would have been motivated to filter out unreliable candidates, e.g. using the reliability rating of Aggarwal.
Regarding claim 17, the combination of Hardtke, Merhav, Buhrmann and Aggarwal teaches all the limitations of claim 15 and Hardtke further teaches:
wherein the time period is a default value defined by the application (time periods are 30 days, 90 days, 180 days, or 1 year).  
Regarding claim 18, the combination of Hardtke, Merhav, Buhrmann and Aggarwal teaches all the limitations of claim 15 and Hardtke further teaches:
wherein the requests include notifications generated by the application (sends notifications of selected resumes to employers, ¶[0064] and notifications of selected jobs to candidates, ¶[0066]).  
Regarding claim 19, the combination of Hardtke, Merhav, and Buhrmann Aggarwal teaches all the limitations of claim 15 and Merhav further teaches:
wherein the requests are sent by recruiters (employers set up interviews and applicants receive interview requests, ¶¶[0045]-[0046]).  
Further, it would have been obvious at the time of filing to combine the recruiting system of Hardtke with the interview scheduling system of Merhav because Hardtke suggests it, see MPEP 2143.I.G.  That is, Hardtke teaches a system for matching applicants with employers so that the employers can easily decide which applicants they would like to interview, e.g. ¶[0070].  One of ordinary skill would have recognized that after the employers have selected applicants they would like to interview, the employers would need to organize the interviews, e.g. using the system taught by Merhav.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardtke, Merhav, and Buhrmann and Aggarwal, further in view of Garimella et al, US Pub. No. 2018/0060823, herein referred to as "Garimella".
Regarding claim 6, the combination of Hardtke, Merhav, Buhrmann and Aggarwal teaches all the limitations of claim 5 and does not explicitly teach but Garimella does teach:
wherein the time period is recruiter-defined (recruiter filters profile based on last active days, ¶[0149] and Fig. 16).  
Further, it would have been obvious at the time of filing to combine the recruiting system of Hardtke, Merhav, and Buhrmann and Aggarwal with the recruiter filtering based on profile activity as taught by Garimella because simple substitution of one known element for another is obvious, see MPEP 2143.I.B.  Hardtke teaches employers filtering out candidates who have worked for a competitor, ¶[0055].  One of ordinary skill would have substituted this filtering criteria with filtering based on profile activity, as taught by Garimella, with the predictable result of enabling employers to filter out users who may not be actively seeking employment (i.e. those who have not logged in recently).

Regarding claim 16, the combination of Hardtke, Merhav, and Buhrmann and Aggarwal teaches all the limitations of claim 15 and does not explicitly teach but Garimella does teach:
wherein the time period is recruiter-defined (recruiter filters profile based on last active days, ¶[0149] and Fig. 16).  
Further, it would have been obvious at the time of filing to combine the recruiting system of Hardtke, Merhav, and Buhrmann and Aggarwal with the recruiter filtering based on profile activity as taught by Garimella because simple substitution of one known element for another is obvious, see MPEP 2143.I.B.  Hardtke teaches employers filtering out candidates who have worked for a competitor, ¶[0055].  One of ordinary skill would have substituted this filtering criteria with filtering based on profile activity, as taught by Garimella, with the predictable result of enabling employers to filter out users who may not be actively seeking employment (i.e. those who have not logged in recently).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/
Examiner, Art Unit 3629